COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Beales and O’Brien
PUBLISHED


            Argued by videoconference


            ATLANTIC ORTHOPAEDIC SPECIALISTS
                                                                                   OPINION BY
            v.     Record No. 0977-20-1                                     JUDGE RANDOLPH A. BEALES
                                                                                  APRIL 27, 2021
            CITY OF PORTSMOUTH


                        FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                           Philip J. Geib (Philip J. Geib, P.C., on brief), for appellant.

                           Timothy D. Watson (Midkiff, Muncie & Ross, P.C., on brief), for
                           appellee.


                   Atlantic Orthopaedic Specialists (“Atlantic Orthopaedic”) appeals a decision of the

            Workers’ Compensation Commission (“the Commission”) that denied its claim for additional

            payments from the City of Portsmouth (“Portsmouth”) for health care services Atlantic

            Orthopaedic provided to a Portsmouth employee injured in a workplace accident. On March 8,

            2017, the Commission entered an award order for temporary partial disability benefits and

            lifetime medical benefits for the Portsmouth employee who injured her left knee while at work

            on January 12, 2017. From January 20, 2017, to June 2, 2017, Atlantic Orthopaedic provided

            health care services to the employee to address her injury. Atlantic Orthopaedic billed

            Portsmouth for four dates on which it provided health care services to the employee, but

            Portsmouth made only partial payments for those four bills. On November 7, 2019, more than

            two years after Atlantic Orthopaedic received its last payment from Portsmouth and more than

            two years after the March 8, 2017 award order became final, Atlantic Orthopaedic filed a claim

            with the Commission seeking the remaining balance of the four bills. The full Commission
unanimously held that Atlantic Orthopaedic’s November 7, 2019 claim was barred by the

one-year statute of limitations under Code § 65.2-605.1(F).

       On appeal to this Court, Atlantic Orthopaedic argues that the Commission erred in

finding that the statute of limitations under Code § 65.2-605.1(F) barred its November 7, 2019

claim. Atlantic Orthopaedic contends that the Commission erred in concluding that Portsmouth

“was not required to prove any compliance with Virginia Code Section 65.2-605.1(A) and (B) as

preconditions in order to gain the benefits” of the Code § 65.2-605.1(F) statute of limitations.

Atlantic Orthopaedic also argues that the statute of limitations under Code § 65.2-605.1(F)(ii)

does not apply to its claim because “there was no medical Award present covering the dates of

service sought in accord with Virginia Code Section 65.2-605.1(F)(ii).”

                                         I. BACKGROUND

       On January 12, 2017, Mary Shields, an equestrian police officer working for Portsmouth,

slipped in the mud and twisted her left knee while walking her horse. She suffered a “left knee

medial meniscus tear.” In the first week of March 2017, Shields and Portsmouth entered into an

award agreement in which Portsmouth agreed to compensate Shields with workers’

compensation benefits for her workplace injury. On March 8, 2017, the Commission entered an

award order awarding Shields temporary partial disability benefits. The award order also stated,

“Lifetime Medical benefits are hereby awarded for reasonable, necessary and authorized medical

treatment for the following body parts injured during the Injured Worker’s workplace injury of

January 12, 2017: Left knee medical [sic] meniscus tear.” The award order became final thirty

days later on April 7, 2017.

       On January 20, 2017, Shields began seeing a doctor at Atlantic Orthopaedic for her

injury. Shields went for another appointment on January 27, 2017. On February 20, 2017,

Atlantic Orthopaedic performed surgery on her knee. On June 2, 2017, Shields had a follow-up
                                               -2-
appointment with Atlantic Orthopaedic after her knee surgery, and the doctor determined that

“[s]he has reached maximum medical improvement as of this date, 06/02/17, and she will see me

as needed. She is full duty at work without restrictions.”

       Atlantic Orthopaedic billed Portsmouth for the health care services that Atlantic

Orthopaedic provided to Shields on January 20, January 27, February 20, and June 2, 2017. The

total amount billed to Portsmouth for those four dates was $3,771, but Portsmouth paid only

$3,224.85. On August 14, 2017, Atlantic Orthopaedic received its last payment from Portsmouth

for $110.50 for the June 2, 2017 health care service.

       On November 7, 2019, more than two years after Atlantic Orthopaedic received its last

payment from Portsmouth (and more than two years after the March 8, 2017 award order became

final), Atlantic Orthopaedic filed a claim with the Commission seeking full payment for the

health care services provided to Shields. Atlantic Orthopaedic claimed that Portsmouth failed to

make full payments for health care treatment provided on January 20, January 27, February 20,

and June 2, 2017. Atlantic Orthopaedic requested that the Commission make Portsmouth pay the

remaining balance of $546.15 for those four bills.

       On March 23, 2020, the deputy commissioner ruled that Atlantic Orthopaedic’s failure to

file its claim within the one-year statute of limitations under Code § 65.2-605.1(F) barred its

claim. The deputy commissioner stated that Atlantic Orthopaedic’s claim was time barred

because it was filed “more than one year from the last date of payment” and “more than one year

from the date the medical award became final.” On March 24, 2020, Atlantic Orthopaedic filed

a request for review by the full Commission.

       On August 10, 2020, the full Commission unanimously affirmed the deputy

commissioner’s ruling that Code § 65.2-605.1(F) barred Atlantic Orthopaedic’s claim. The

Commission explained:
                                               -3-
                On appeal, the medical provider maintains that the defendants
                failed to comply with the provisions of Subsections A and B of
                Virginia Code § 65.2-605.1, and hence, they cannot benefit from
                Subsection F. The medical provider argues the defendants
                “contested” its charges because they did not pay the full charges as
                billed and the defendants failed to pay bills in the required
                sixty-day timely manner (services rendered on February 20, 2017).
                It alleges the defendants failed to provide it with the statutorily
                required notifications of its remedies. Lastly, the medical provider
                asserts the March 9, 20171 award “provided only for Lifetime
                Medical benefits” without making any “mention of, or referenced,
                treatment provided by Atlantic Orthopedics,” hence the dates of
                service never triggered the running of the statute of limitations.
                [(Citation omitted).] We are not convinced and find no error in the
                lower determination.
Furthermore, the full Commission stated that “the medical provider argues the defendants

detrimentally failed to comply with Subsections A and B. However, the medical provider had

the responsibility of timely filing a claim in which to make these assertions.” Consequently, the

full Commission concluded, “The medical provider could disagree with an alleged underpayment

in any fashion - but the Virginia Workers’ Compensation Act dictates the time limits within

which it must do so.”

         Atlantic Orthopaedic now timely appeals the opinion of the full Commission to this

Court.

                                           II. ANALYSIS

         On appeal, Atlantic Orthopaedic raises four assignments of error. In Assignment of Error

I, Atlantic Orthopaedic argues that “[t]he Full Commission erred as a matter of law in its

interpretation of Virginia Code Section 65.2-605.1 in finding that the Medical Provider’s

November 7, 2019 claim is barred by the one year statute of limitations pursuant to Virginia




         1
          Atlantic Orthopaedic, in its written position statement to the full Commission, asserted
that the Commission’s award order was entered on March 9, 2017. However, the award order at
issue in this case was entered on March 8, 2017.
                                                 -4-
Code Section 65.2-605.1(F).” In Assignment of Error II, Atlantic Orthopaedic argues that “[t]he

Full Commission erred in applying the statute of limitations to the Provider’s November 7, 2019

claim in spite of the fact that there was no medical Award present covering the dates of service

sought in accord with Virginia Code Section 65.2-605.1(F)(ii).” In Assignment of Error III,

Atlantic Orthopaedic argues that “[t]he Full Commission erred in finding that the Defendant was

not required to prove any compliance with Virginia Code Section 65.2-605.1 (A) and (B) as

preconditions in order to gain the benefits of the statute of repose contained within Virginia Code

Section 65.2-605.1(F).” In Assignment of Error IV, Atlantic Orthopaedic argues that “[t]he Full

Commission erred in finding that subsections A and B of Virginia Code Section 65.2-605.1 are

not linked and had no effect, upon considerations as to whether the Medical Provider’s

November 7, 2019 claim was barred by the applicable statute of limitation in Virginia Code

Section 65.2-605.1(F).” Atlantic Orthopaedic concedes, “We submit to the Court that

Assignments of Error I, II, III and IV can be argued together.” As Atlantic Orthopaedic raises

the merits of Assignment of Error III and IV first in its opening brief, we will address those

assignments of error first.

  A. Whether Code § 65.2-605.1(A) and (B) Contain “Preconditions” that Must Be Satisfied
 Before the Employer May Assert a Statute of Limitations Defense under Code § 65.2-605.1(F)

       Atlantic Orthopaedic’s appeal requires this Court to determine whether subsections (A)

and (B) of Code § 65.2-605.1 are “preconditions” to an employer raising a statute of limitations

defense under Code § 65.2-605.1(F). The first two subsections of that statute state:

               A. Payment for health care services that the employer does not
               contest, deny, or consider incomplete shall be made to the health
               care provider within 60 days after receipt of each separate
               itemization of the health care services provided.
               B. If the itemization or a portion thereof is contested, denied, or
               considered incomplete, the employer or the employer’s workers’
               compensation insurance carrier shall notify the health care provider
               within 45 days after receipt of the itemization that the itemization
                                                -5-
               is contested, denied, or considered incomplete. The notification
               shall include the following information:
               1. The reasons for contesting or denying the itemization, or the
               reasons the itemization is considered incomplete;
               2. If the itemization is considered incomplete, all additional
               information required to make a decision; and
               3. The remedies available to the health care provider if the health
               care provider disagrees.
               Payment or denial shall be made within 60 days after receipt from
               the health care provider of the information requested by the
               employer or employer’s workers’ compensation carrier for an
               incomplete claim under this subsection.
Code § 65.2-605.1. The language of Code § 65.2-605.1(F) reads:

               No health care provider shall submit a claim to the Commission
               contesting the sufficiency of payment for health care services
               rendered to a claimant after July 1, 2014, unless (i) such claim is
               filed within one year of the date the last payment is received by the
               health care provider pursuant to this section or (ii) if the employer
               denied or contested payment for any portion of the health care
               services, then, as to that service or portion thereof, such claim is
               filed within one year of the date the medical award covering such
               date of service for a specific item or treatment in question becomes
               final.
       “The interpretation of a statute is a question of law, which the appellate court reviews de

novo.” Bryant v. Commonwealth, 67 Va. App. 569, 575 (2017), aff’d, 295 Va. 302 (2018). In

interpreting Code § 65.2-605.1, we adhere to the well-established rules of statutory construction.

“The Virginia Supreme Court has long held that ‘when analyzing a statute, we must assume that

“the legislature chose, with care, the words it used . . . and we are bound by those words as we

[examine] the statute.”’” Eley v. Commonwealth, 70 Va. App. 158, 163 (2019) (alteration and

omission in original) (quoting Doulgerakis v. Commonwealth, 61 Va. App. 417, 420 (2013)).

“Once the legislature has acted, the role of the judiciary ‘is the narrow one of determining what

[the legislature] meant by the words it used in the statute.’” Chapman v. Commonwealth, 56
Va. App. 725, 732 (2010) (alteration in original) (quoting Dionne v. Southeast Foam Converting
                                               -6-
& Packaging, Inc., 240 Va. 297, 304 (1990)). Consequently, ‘“[w]hen considering the meaning

and effect of a statute, this Court follows the long-held standard that the clear meanings of words

are controlling’ and determines the legislature’s intention from the plain language of the statute,

‘unless a literal construction would involve a manifest absurdity.”’ Id. (quoting Alston v.

Commonwealth, 49 Va. App. 115, 124 (2006)). Furthermore, “[p]roper construction seeks to

harmonize the provisions of a statute both internally and in relation to other statutes.” McGowan

v. Commonwealth, 72 Va. App. 513, 518 (2020) (quoting Hulcher v. Commonwealth, 39
Va. App. 601, 605 (2003)).

       Subsections (A) and (B) of Code § 65.2-605.1 outline procedures that the employer must

follow after it receives a bill for health care services from the health care provider, and

subsection (F) contains a statute of limitations limiting the health care provider’s ability to file a

claim with the Commission contesting the sufficiency of the employer’s payment. Atlantic

Orthopaedic argues that the Commission erred in its finding that there was “no nexus or

relationship” between the statute of limitations under Code § 65.2-605.1(F) and subsections (A)

and (B) of Code § 65.2-605.1. Atlantic Orthopaedic contends that subsections (A) and (B) of

Code § 65.2-605.1 contain “preconditions” that the employer must follow before the employer

can raise a statute of limitations defense under subsection (F). Atlantic Orthopaedic argues that,

because Portsmouth contested the bills for the health care services but failed to provide “the

required notification” under subsection (B) for contesting the bills, Portsmouth cannot rely on a

statute of limitations defense under subsection (F) against Atlantic Orthopaedic’s November 7,

2019 claim. In addition, Atlantic Orthopaedic contends that Portsmouth failed to comply with

subsection (A) because Portsmouth failed to make its payment for the February 20, 2017 health

care service within the sixty-day window under that subsection. Atlantic Orthopaedic, therefore,



                                                 -7-
argues that Portsmouth’s non-compliance under subsection (A) for that payment bars Portsmouth

from raising a statute of limitations defense under subsection (F).

        This Court is not persuaded by Atlantic Orthopaedic’s interpretation of Code

§ 65.2-605.1. While the employer is required to follow the procedures under subsections (A) and

(B) of Code § 65.2-605.1 after receiving bills for health care services, Code § 65.2-605.1 does

not contain any language predicating the employer’s ability to raise a statute of limitations

defense under Code § 65.2-605.1(F) on the employer’s compliance with subsections (A) and (B).

The health care provider certainly could file a claim regarding the employer’s failure to adhere to

subsections (A) and (B) of Code § 65.2-605.1. Furthermore, it could seek interest under Code

§ 65.2-605.1(C) on those payments that were not timely made. However, any of those claims

must be filed within the statutory time frame set out in Code § 65.2-605.1(F). In short,

regardless of the employer’s compliance with subsections (A) and (B), the General Assembly

mandates that the health care provider file the claim within the one-year statute of limitations

under Code § 65.2-605.1(F).

        If the General Assembly had intended to make an employer’s compliance with

subsections (A) and (B) of Code § 65.2-605.1 a mandatory condition of the employer’s right to

raise a statute of limitations defense under subsection (F), then it could have included language

making compliance a pre-condition, as it has done in other sections of the Workers’

Compensation Act. For example, in Code § 65.2-602, the General Assembly expressly identified

conditions that must be met before the statute of limitations for an employee to file a claim with

the Commission will begin to run. See Code § 65.2-602 (“In the case where the employer has

failed to file a first report, the statute of limitations shall be tolled during the duration thereof

until the employer filed the first report of accident as required by § 65.2-900.”). Similarly, in

Code § 65.2-405(B), the General Assembly included a provision expressly providing that “the
                                                  -8-
statute of limitations provided under subdivision A 1 of § 65.2-406 shall be tolled until the

employer gives the employee notice.” These code sections establish that the General Assembly

certainly, of course, knows how to make the fulfillment of a certain condition a prerequisite to

the running of a statute of limitations.

       The General Assembly’s decision not to include any language in subsections (A), (B), or

(F) of Code § 65.2-605.1 stating that the employer must comply with subsections (A) and (B)

before the statute of limitations under subsection (F) can apply illustrates that the General

Assembly did not intend for those subsections to be preconditions to the statute of limitations set

forth in subsection (F). See Barr v. Town & Country Properties, Inc., 240 Va. 292, 295 (1990)

(“We must . . . assume that the legislature chose, with care, the words it used when it enacted the

relevant statute, and we are bound by those words as we interpret the statute.”). Consequently,

the Commission did not err in holding that Portsmouth can here raise a statute of limitations

defense under Code § 65.2-605.1(F).2

B. Whether the Commission Erred in Determining that the March 8, 2017 Award Order Applies
                                 to Atlantic Orthopaedic
       Atlantic Orthopaedic argues that, even if Code § 65.2-605.1 does not include

“preconditions” for raising a statute of limitations defense under subsection (F), the statute of



       2
            This Court’s holding today does not suggest that an employer cannot face consequences
if it fails to follow the requirements of subsections (A) and (B) of Code § 65.2-605.1. Code
§ 65.2-605.1(C) states, “Payment due for any properly documented health care services that are
neither contested within the 45-day period nor paid within the 60-day period, as required by this
section, shall be increased by interest at the judgment rate of interest as provided in § 6.2-302
retroactive to the date payment was due under this section.” (Emphasis added). In its brief,
Atlantic Orthopaedic contends that Portsmouth’s failure to submit payment for the February 20,
2017 health care service within the sixty-day window mandated under subsection (A) requires
Portsmouth to make interest payments under subsection (C) for that bill. A plain reading of the
statute demonstrates that, under Code § 65.2-605.1(C), the health care provider is entitled to
interest payments from the employer if the employer fails to comply with subsections (A) and
(B) of Code § 65.2-605.1. However, as discussed supra, such a claim must be filed before the
expiration of the statute of limitations under Code § 65.2-605.1(F).
                                                  -9-
limitations under Code § 65.2-605.1(F)(ii) does not apply to its claim because the health care

services it provided to Shields “were never the subject of any specific medical Award.” Code

§ 65.2-605.1(F)(ii) states that the claim is barred as untimely unless, “if the employer denied or

contested payment for any portion of the health care services, then, as to that service or portion

thereof, such claim is filed within one year of the date the medical award covering such date of

service for a specific item or treatment in question becomes final.” (Emphasis added). Atlantic

Orthopaedic states, “That Award entered in March 2017 did not refer to any ‘specific item’ or

the ‘specific treatment’ of the claimant rendered by the Provider.” Atlantic Orthopaedic further

contends that, because the award order does not specifically list Atlantic Orthopaedic as the

health care provider for those lifetime medical benefits, the health care services it provided are

not subject to the March 8, 2017 award order, and, therefore, Portsmouth cannot raise a statute of

limitations defense under Code § 65.2-605.1(F)(ii).

       In this case, the March 8, 2017 award order states, “Lifetime Medical benefits are hereby

awarded for reasonable, necessary and authorized medical treatment for the following body parts

injured during the Injured Worker’s workplace injury of January 12, 2017: Left knee medical

[sic] meniscus tear.” A plain reading of Code § 65.2-605.1(F)(ii) and the award order

demonstrates that the health care services Atlantic Orthopaedic provided to Shields are covered

by the March 8, 2017 award order. That award order awards lifetime medical benefits for a

“specific item or treatment” – i.e., medical treatment of the compensable injury to Shields’s left

knee. Atlantic Orthopaedic’s interpretation of Code § 65.2-605.1(F)(ii) would negate the

purpose of the Commission’s award of “lifetime medical benefits.”3 Its argument would require


       3
          The Commission routinely enters award orders for lifetime medical benefits for
employees with compensable workplace injuries where such an award is appropriate for the
injuries at issue. See, e.g., United Parcel Serv., Inc. v. Ilg, 54 Va. App. 366, 369 (2009) (“The
award order provides that, ‘Lifetime Medical benefits are hereby awarded for reasonable,
                                                - 10 -
the Commission to list on the award order all health care providers that Shields may need to visit,

placing an impossible burden on the Commission to anticipate every provider Shields might need

to visit to receive medical care for her compensable injury – even if such a service is necessary

many years in the future. Instead, the plain language of the lifetime medical benefits provision

of the March 8, 2017 award order covers all treatment Shields will need from health care

providers to address that specific injury for the remainder of her life. Therefore, the award order

covers the health care services Atlantic Orthopaedic provided to Shields on the four dates at

issue to address her left knee medial meniscus tear, which included surgery for that injury.

       As there is no dispute that the March 8, 2017 award order is the final award order entered

by the Commission in this matter and as there is no dispute concerning whether the treatment

provided to Shields was “reasonable, necessary and authorized,” we hold that the March 8, 2017

award order covers the health care services that Atlantic Orthopaedic provided to Shields, and

therefore, that the statute of limitations under Code § 65.2-605.1(F)(ii) applies to its November 7,

2019 claim.

    C. Whether Atlantic Orthopaedic’s November 7, 2019 Claim Is Barred by the Statute of
                          Limitations under Code § 65.2-605.1(F)

       Atlantic Orthopaedic was required to comply with the statute of limitations under Code

§ 65.2-605.1(F) when filing its November 7, 2019 claim “contesting the sufficiency of payment




necessary and authorized medical treatment causally related to the 2/12/2007 injury.’”); see also
Stanfield v. City of Hampton Fire & Rescue, 31 Va. App. 240, 241 (1999) (“[T]he commission
awarded Stanfield [the employee] lifetime medical benefits for treatment related to the
compensable injury.”). Furthermore, this Court has previously treated an award from the
Commission for lifetime medical benefits as a “medical award” subject to Code
§ 65.2-605.1(F)(ii). See Roanoke Ambulatory Surgery Ctr. v. Bimbo Bakeries, 69 Va. App. 675,
678, 683 (2019) (holding that a health care provider’s claim was timely filed under Code
§ 65.2-605.1(F)(ii) where the claim was filed within one year of the date that the employee’s
award order for “lifetime medical benefits for treatment of his right shoulder rotator cuff injury”
became final).
                                               - 11 -
for health care services rendered to a claimant.” Code § 65.2-605.1(F)(i) requires that a health

care provider file a claim with the Commission “within one year of the date the last payment is

received by the health care provider pursuant to this section.” Code § 65.2-605.1(F)(ii) requires

that a claim be filed with the Commission “if the employer denied or contested payment for any

portion of the health care services, then, as to that service or portion thereof, such claim is filed

within one year of the date the medical award covering such date of service for a specific item or

treatment in question becomes final.”

       In this case, the March 8, 2017 award order granting Shields lifetime medical benefits for

her injury sustained while working for Portsmouth became final on April 7, 2017. Atlantic

Orthopaedic last received payment from Portsmouth for the health care services at issue in this

case on August 14, 2017. Atlantic Orthopaedic filed its claim with the Commission on

November 7, 2019.

       As a result, Atlantic Orthopaedic’s November 7, 2019 claim is time barred by Code

§ 65.2-605.1(F). The claim is barred under subsection (F)(i) because Atlantic Orthopaedic failed

to file the claim by August 14, 2018, which is one year after Atlantic Orthopaedic last received

payment from Portsmouth on August 14, 2017. In addition, the claim is barred under subsection

(F)(ii) because the last day for Atlantic Orthopaedic to file that claim under subsection (F)(ii)

was April 7, 2018, which is one year after the March 8, 2017 award order became final on April

7, 2017. Consequently, because neither avenue under Code § 65.2-605.1(F) is available to allow

the claim to go forward, the Commission did not err when it determined that the statute of

limitations under Code § 65.2-605.1(F) barred Atlantic Orthopaedic’s November 7, 2019 claim.

                                          III. CONCLUSION

       In short, the General Assembly did not include any language in Code § 65.2-605.1 that

requires the employer to satisfy subsections (A) and (B) as a prerequisite to raising a statute of
                                                - 12 -
limitations defense under Code § 65.2-605.1(F). The General Assembly certainly could have

included language in subsections (A) and (B) requiring compliance with these subsections as an

absolute condition to the employer asserting a statute of limitations defense under subsection (F),

but no such mandatory language exists in Code § 65.2-605.1 – in contrast to other sections of the

Workers’ Compensation Act. See Code §§ 65.2-405; 65.2-602. Consequently, the health care

provider can file a claim “contesting the sufficiency of payment” by the employer under

subsections (A) and (B) of Code § 65.2-605.1, but it must do so within the one-year statute of

limitations established under Code § 65.2-605.1(F).

       In this case, the Commission entered an award order on March 8, 2017, granting Mary

Shields lifetime medical benefits for her January 12, 2017 compensable injury sustained to her

left knee while working for Portsmouth. That award order became final on April 7, 2017.

Atlantic Orthopaedic provided health care services for Shields’s injury beginning in January

2017 and ending in June 2017. Atlantic Orthopaedic received its last payment for those health

care services from Portsmouth on August 14, 2017. Portsmouth did not pay for $546.15 of the

total $3,771 billed. On November 7, 2019 – more than two years after Atlantic Orthopaedic

received its last payment from Portsmouth and more than two years after the March 8, 2017

award order became final – Atlantic Orthopaedic filed a claim with the Commission seeking that

remaining balance. The Commission unanimously ruled that Code § 65.2-605.1(F) barred the

claim because Atlantic Orthopaedic failed to file the claim before the one-year statute of

limitations had run.

       The March 8, 2017 award order granting lifetime medical benefits for the left knee injury

to Shields certainly covered each of the medical treatments and health care services that were

provided to her by Atlantic Orthopaedic from January 20, 2017 to June 2, 2017, as all the

treatments were for the specific compensable injury listed in the award order. Consequently, the
                                              - 13 -
Commission did not err in its opinion that Code § 65.2-605.1(F) barred Atlantic Orthopaedic’s

November 7, 2019 claim because neither avenue under Code § 65.2-605.1(F) is available to

allow the claim to go forward. Atlantic Orthopaedic’s claim is time barred under Code

§ 65.2-605.1(F)(i) because Atlantic Orthopaedic failed to file its claim by August 14, 2018,

which is one year after it last received payment from Portsmouth on August 14, 2017. In

addition, Code § 65.2-605.1(F)(ii) bars Atlantic Orthopaedic’s claim because it was not filed by

April 7, 2018, which is one year after the March 8, 2017 award order became final on April 7,

2017.

        For all of these reasons, we affirm the decision of the Workers’ Compensation

Commission.

                                                                                        Affirmed.




                                              - 14 -